          Case: 3:07-cr-00118-bbc Document #: 67 Filed: 06/11/20 Page 1 of 2

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                  22 East Mifflin Street
Craig W. Albee, Federal Defender                                                            Suite 1000
Krista A. Halla-Valdes, First Assistant                                     Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                            Telephone 608-260-9900
John W. Campion                                                                 Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh

                                                 June 11, 2020



Honorable Barbara B. Crabb
United States District Court Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Wayne Ruoho
                   Case No. 07-cr-118-bbc

Dear Judge Crabb:

       In my haste to prepare a reply brief yesterday, I repeatedly used a rough estimate
to discuss how long Mr. Ruoho has served in prison: about 12 years. Today, it occurred
to me that the Court would benefit from a more precise number.

        Mr. Ruoho has spent 153 months in custody. (He was in custody 7/23/07–9/7/07
(46 days), and then 10/26/07–present (12 years, 7 months, 16 days). See PSR. This is a
total of 12 years, 9 months, 2 days, which I round down slightly to 153 months.)

       With earned good time (that results in a 15% reduction in sentence), 153 months
of custody results from a 180-month imposed sentence. The probation office reports that
Mr. Ruoho has earned all but 34 days of good time. Therefore, Mr. Ruoho has served
what would be an imposed sentence of just about 179 months—just shy of 15 years.




                                          Milwaukee · Madison · Green Bay
       Case: 3:07-cr-00118-bbc Document #: 67 Filed: 06/11/20 Page 2 of 2

FEDERAL DEFENDER SERVICES
   OF WISCONSIN, INC.

Honorable Barbara B. Crabb
June 11, 2020
Page -2-

        Therefore, in considering whether the time that Mr. Ruoho has already served is
sufficient to hold him accountable for his federal offense and meet the other goals of
sentencing, this Court is effectively considering a 179-month imposed sentence.

                                        Sincerely,

                                        /s/ Shelley M. Fite

                                        Shelley M. Fite
                                        Associate Federal Defender

cc:   Mr. Wayne Ruoho
